             Case 4:19-cv-05251-RMP                  ECF No. 15          filed 06/10/20     PageID.71 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON



                     ASHTON THOMAS,                                                                            Jun 10, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-cv-05251-RMP
  ALFREDO CRUZ, JASON TACKETT, CARIANNE                              )
  SHUSTER, JEFFREY UTTECHT, JOSEPH LEE, and                          )
    COYOTE RIDGE CORRECTIONS CENTER,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff Ashton Thomas’s Motion to Voluntarily Dismiss Complaint pursuant to Fed. R. Civ. P. 41(a), (ECF No. 13)
’
              GRANTED.
              Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         .




Date: 06/10/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
